STRAUP, J.
The defendant was convicted of. the crime of passing a forged instrument. In the information the person defrauded, and upon whom the forged instrument was passed, was alleged to be “the Commercial National Bank, a corporation duly organized and existing under and by virtue of the laws of the United States.” The instrument, as alleged, was a certificate of deposit issued at Salt Lake City, by the “Commercial National Bank,” payable to A. Nil. Bartholdi, whose name was forged on the back thereof, which instrument the defendant, with knowledge of the forged indorsement, presented to the bank at Salt Lake City for payment.
The proof showed that the corporate name of the bank was the “Commercial National Bank of Salt Lake City.” This, it is urged, constituted a fatal variance. I think not. Upon tie. record it is very clearly made to appear that the defendant well knew that the corporation to which the proof related was that to which the information referred. The alleged variance in no manner affected the identity of the bank. Neither the court nor the jury, nor the defendant, 1 could have been at any loss, because of the alleged variance, to understand or determine what bank or corporation was referred to. Proof was also made that the bank was generally known by the name of the “Commercial National Bank,” and that the defendant, at the time of the offense, was, and prior thereto had been, one of its employees. We have a statute (Comp. Laws 1907, section 4738) which provides that “when an offense shall involve the commission of, or an attempt to commit, a private injury, and shall have been described with sufficient certainty in other respects to identity the act, an erroneous allegation as to the person injured, or intended to be injured, shall not be material.” Because of this statute, and under the circumstances disclosed, the mistake in the name of the bank cannot be deemed material. (People v. Potter, 35 Cal. 110; People v. Hughes, 29 Cal. 258.) I think the bank was so described in the information as to admit of no mistake on the trial, or in the future, as to its identity. (Common*142wealth v. Jacobs, 152 Mass. 276, 25 N. E. 463; Davis v. State, 105 Ga. 808, 32 S. E. 158.)
Tbe defendant placed bis previous good character in evidence. Considerable testimony was given tending to support it. No evidence was given to dispute it. The defendant requested the court to charge as follows: “The jury are instructed that the law in a criminal case clothes the defendant with the presumption of innocence; and, when the proof tends to overthrow this presumption and to fix upon such defendant the presumption of guilt, the latter is permitted to support the original presumption of innocence by proof of good character. . Such good character, when proven, is a circumstance tending, in a greater or lesser degree, to establish his innocence. It is of value not only in doubtful cases, but also when the testimony tends very strongly to establish the guilt of the accused. Wh^i proven it is a fact in the case, and it is not to he put aside by the jury in order to ascertain if the other facts and circumstances considered in themselves do not establish the defendant’s guilt beyond a reasonable doubt; but such good character, if proven, should be considered by the jury in connection with all the other testimony in the case and not independently thereof, and the guilt or innocence of the defendant determined from all the testimony in the case. And when so considered, no matter how conclusively the other evidence in the case considered by itself may 'point to the guilt of the defendant, such good character, if proven, may be sufficient to create a reasonable doubt of defendant’s guilt, and, too, where such doubt would not otherwise exist but for such good character, and it may lead the jury to believe, in view,, of the probabilities, that .a person of such good character would not be guilty of the offense charged, and that the other evidence in the case is not true, or that the witnesses in some way may be mistaken therein.” The court gave the request, except the portion italicized.
The defendant also requested the court to charge that: “Your axe further instructed that good character is an important fact with ¿very man, and never more so than when *143be is on trial charged with an offense which is rendered improbable in the last degree by a uniform course of life' wholly in consistent with any such crime. There are cases —and it is for you to say what weight it shall have in this case — where it becomes a man’s sole dependence, and yet may' prove sufficient to outweigh testimony of the most positive character. The most clear and convincing cases are sometimes satisfactorily rebutted by it and a life of unblemished integrity becomes a complete shield of protection against what otherwise may appear to be a proof of guilt. Good character may not only raise a doubt of guilt which could not otherwise exist, but it may bring conviction of innocence. In every criminal trial it is a fact which the defendant is at liberty to put in evidence, and, being in, the jury have the right to give it such weight as they think it entitled to.” This request the court refused.
The portion of the first request given by the court was the only charge given on the question of good character. The refusal of the court to charge as requested is assigned as error. The questions presented by this assignment are: (1) When evidence of previous good character is adduced, is it the duty of the court, when requested, to charge on the subject or question of good character ? (2) If so, what is meant by that? (3) Was that duty properly discharged? (4) If not, was the defendant harmed ?
A few courts have held that it is not proper to charge at all on the question or subject of good character on the theory that to do so is singling out and charging on the weight and effect of evidence, and is invading the province of the jury. Were it not that jurors can hardly be expected to properly apply evidence of good character, understand the purpose for which it may be considered and the legal'effect which they may give to it, and of the dangers of incorrect inferences and illogical conclusions from jurors, if not aided by the court, there would be much force to this theory. But for the reasons suggested, courts, with substantial unanimity, have held that it is the duty of the court when requested, - to charge on the subject or question of good character. The *144first question may, therefore, readily be answered in the affirmative.
Now what is meant by it ? The undoubted meaning is to state to the jury the rules applicable to that kind of evidence, the purpose for which it may be considered by them, and the legal effect which they in their judgment may give to it.
Proof of good character, in the particular that it is indirect, as distinguished from direct or positive evidence, is not unlike other evidence which is merely circumstantial. In criminal cases the rule in this, as in most jurisdictions, is that, where an essential fact is claimed to be established by circumstances, it is the duty of the court, if requested, to state to the jury the legal principles or rules applicable to that kind of evidence. As the courts say, this is for the reason that a jury of inexperienced laymen, without assistance from the court, could hardly be expected to- apply the rules applicable to that kind of evidence, and, if not so instructed and warned, there is danger of incorrect inferences and illogical conclusions from jurors. (People v. Scott, 10 Utah 217, 37 Pac. 335; 2 Colby, Crim. L. 175.) So, too, a jury of inexperienced laymen can hardly be expected to apply the rules applicable to evidence of good character, or to know the purpose or object for which it may properly be considered by them, or the effect which they, in their judgment, may give to it, without assistance from the court. Unless properly instructed and warned, there is danger of incorrect inferences or illogical conclusions from jurors, either for or against the accused. When positive or direct evidence is adduced tending to'show that the accused did or did not commit the alleged criminating acts, jurors can, without the aid of the court, readily apply it. When evidence of good character is adduced, the inquiry may very naturally arise to the inexperienced layman sitting as a juror: In what way does that tend to disprove, or controvert, or weigh against positive and direct testimony of the state, or tend to show that it is improbable, or untruthful, or for what purpose may it be considered and what effect given it ? Or, after a submission of' the case to the ju^y, *145and after considering and deliberating upon all of the evidence, certain jurors might entertain a reasonable doubt, as to the defendant’s guilt, created by and based upon proof alone of good character, yet might be persuaded to a conviction of the defendant’s guilt upon the fallacious conclusion, or erroneous assumption of the law, that a juror, against positive and direct evidence of guilt, is not justified, in- any case, to entertain a reasonable doubt so created and supported by good character alone. But the law, as repeatedly declared by the courts, is that good charaetei*, which, as expressed by the Georgia court (Shropshire v. State, 81 Ga. 592, 8 S. E. 450), “in this day of large fortunes on the one hand, and poverty on the other, is all that many of us have,” may have such probative force or effect as not only to create a reasonable doubt as to the accused’s guilt, but also to lead the jury to believe that the testimony adduced against the accused is not true, or is improbable, or to outweigh or overcome evidence of the most positive character, and create a conviction of innocence. To say that the jury in their deliberation and judgment may not give such effect to it is to deny, to an extent, the value and benefit of good character as evidence.
It is seen that the court gave the portion of the first request that proof of good character should be considered by the jury in connection with all the other evidence in the case in determining the guilt or innocence of the defendant, but refused to charge, as was also requested in that request, that, when so considered, good character, if proven, may be sufficient to create a reasonable doubt of the defendant’s guilt, which, without such proof, might not otherwise exist, and otherwise failed to charge the jury that good character, when considered in connection with all the other evidence in the case, may be sufficient to create such a doubt, or the legal effect which the jury in their deliberation and judgment might give to it, or the object or purpose for which they could consider it, except in support of the original presumption of innocence. To tell the jury that they should con*146sider good character in connection with all the other evidence in the case is, as stated by the California courts (People v. Bell, 49 Cal. 485), not telling them anything beyond letting in the evidence. So, too, to but generally tell them that it should be so considered in determining the guilt or innocence of the defendant, is not telling them much more, for the guilt or innocence is the ultimate thing in dispute, the whole proposition involved in the action, quod erat invenien-dum, and is not unlike telling them that they should consider it in the case. (People v. Doggett, 62 Cal. 21.) Such a charge in no particular aids or guides the jury in applying such evidence, or in drawing inferences and conclusions from it, or in determining the effect to be given it, and does not avoid the dangers of incorrect inferences or illogical conclusions, apt to be drawn by jurors, to either acquit the defendant because of previous good character regardless of other evidence in the case, or to convict him on an erroneous assumption that they are not justified, in any .case, in entertaining a reasonable doubt of guilt created by or supported by evidence of good character alone as against positive and direct evidence of guilt. To tell them that the accused may support the original presumption of innocence by proof of good character, that such proof is a circumstance tending in a.greater or less degree, to establish innocence^ and is of value in doubtful as well as in strongly established cases, is telling them something, but not enough. To limit or restrict the consideration of good character in support of a presumption of innocence is even more objectionable than was the charge in the Van Kuran Case, 25 Utah 8, 69 Pac. 60, hereafter referred to. Yet such purpose or object was the only concrete thing for which the court informed the jury they could consider such evidence, outside of the general statement or admonition to consider it in connection with all the evidence. Good character has not only an affirmative but a negative probative force and effect. It has a probative force and effect not only in support of a presumption of innocence, but also in a greater or less degree to refute or disprove the evidence adduced against the accused and to *147repel the charge made against him, and might in itself be sufficient to create a reasonable doubt of guilt which but for such proof might not otherwise .exist, and might even be sufficient to refute or overcome evidence adduced against him of the most positive and direct character, or to show that it was not true or was improbable. That a jury may legally give such effect to good character cannot be doubted. To deny it is but to assert that good character has value only in doubtful eases or in cases where guilt is shown only by circumstantial or indirect evidence. Whether, in a given case, upon a consideration of all the evidence, they should give such, or less, or no effect to it, as against positive or direct or other evidence of guilt, or the effect or weight that should be given to it, is alone for their determination. But, to properly determine that, they should be told the object or purpose for which such evidence could be considered, and the legal effect which they, under the law, are permitted, in their judgment, to give to it. A mere charge' which admonishes the jury to consider good character in connection with ail the other evidence, and which directs them that if, on a consideration of all of it, including good ’character, they entertain a reasonable doubt of guilt, to acquit the accused, is not charging the jury on the rules or principles of law applicable to evidence of good character, or stating the object or purpose for which it may be considered, its sufficiency as evidence to support' a reasonable doubt of guilt, or the legal effect which the jury in their judgment may give to it.
Bequests, not in substance, but in language identical, word for word, with that of these requests, were requested in the case of State v. Van Kuran, 25 Utah 8, 69 Pac. 60, and were, as I think, there approved. In that case the trial court refused the requests, and charged the jury that good character, if proven,' “is a fact proper to be considered by the jury with all the other evidence in the case in determining the question whether the witnesses who have testified to facts tending to criminate him” (the defendant) have been mistaken or have testified falsely or untruthfully, and if *148after a careful consideration of all the evidence, including that bearing upon his previous good character, the jury entertain any reasonable doubt of the defendant’s guilt, then it is their sworn duty to acquit him.” This court, on that appeal, wherein both the .charge and the rulings refusing the requests were assailed, not only held that the charge was erroneous because it too narrowly restricted and confined the purpose for which good character could be considered, but also held that the court erred in refusing to give the substance of'one or the other of the refused requests. The court, after referring to the requests and the charge, and upon reviewing and considering them, said that the instruction was “misleading and erroneous, for the accused had the right to have such testimony considered in determining the question of his guilt or innocence the same as any other evidence in the case. So the accused had the right to have the jury charged that, in determining whether or not he was guilty as charged in the information, beyond a reasonable doubt, his good character, so far as involved, if proven, should be considered and weighed the same as any other fact established, and that it in itself might not only create a reasonable doubt of guilt, which might not otherwise exist, but might-carry conviction of innocence. We conclude, therefore, that the court erred in its charge as to good character, and that, at least, the substance of one or the other of the requests hereinbefore quoted and referred to should have been given.” For such reasons alone the court reversed and remanded the case. Now, if the Van Kuran Case is to be followed, the only question here is: Was the substance of one or the other of the requests given in this case ? For, as I have said, the requests in that and in this case were identical. I think the substance was not given. That is evident by reading the portion of the first request given and the portions refused, and by comparing the one with the other. When this is done, it is seen that the court charged the jury that the presumption of innocence may be supported by proof of good character, that such proof is a circumstance tending in a greater or less degree to establish innocence, that it is of value in *149doubtful as well as in. strongly established cases of guilt, and that good character, if proven, should be considered in connection with all the other evidence in the case in determining the guilt or innocence of the defendant. But nowhere did the court charge, as was also requested in the first request, that good character, when considered by the jury in connection with all the other evidence in the case, might in itself be sufficient' to create a reasonable doubt as to the defendant’s guilt, which, but for such proof, might not otherwise exist, and that such proof might be sufficient, when so considered, to lead the jury to believe that the defendant was not guilty of the offense charged, notwithstanding other positive and direct evidence, which, considered by itself, might conclusively point to his guilt; nor did the court charge the legal effect which they, in their judgment, could give to ' good character. In other words, the defendant was not given the benefit of the proposition or principle of law stated and embodied in the refused portions of the request that an. accused person, although he may have adduced no evidence in his behalf except that of good character to meet, or weigh against, or refute, the evidence adduced by the state, whether strong or weak, tending to show his guilt, yet such good character, if proven, upon a consideration of all the evidence in the case, might alone be sufficient to create or support a reasonable doubt of guilt, even as against the most positive, direct, and unimpeached evidence of the state, if the jury in their judgment saw fit to give such effect to it.
It, however, is urged' that the portions of the refused request were properly refused because they are argumentative, singling out a portion, and charging on the weight, of the evidence, stating mere reasons for the rule of law and misleading, because they tended to induce the jury to believe that they might be justified in acquitting the defendant on the ground alone-of good character, notwithstanding their conviction of his guilt beyond a, reasonable doubt upon all the evidence including that of good character. Substantially these contentions and arguments were made against this request in the Van Kuran Casa This court, in review*150ing it, did not say, nor bold, as was then, and is now, urged, that a portion of it was good and a portion bad, or that it was partly good and partly bad. This court held that the substance of one or the other of the requests ought to have been given. that does not mean a substance of a portion, but of the whole, of one 'or the other. This is evident, not only from the language employed, but also from the court’s discussion of the principles involved and the quotations from, and citation of, the cases, especially People v. Garbutt, 17 Mich. 9, 97 Am. Dec. 162, and State v. Blue, 17 Utah 175, 53 Pac. 978. Besides, the court, in clear terms, declared and decided, not only that the charge as given was wrong, but also that “the accused bad the right to have the jury charged” that good character “in itself might not only create a reasonable doubt of guilt which might not otherwise exist, but might carry a conviction of innocence.” that, of course, does not mean that a trial court was required to charge the jury in that exact language, or in the particular language requested, but to charge them, if requested, the propositions or principles of law there announced. Those principles, in tbis as in the Van Kuran Case, were stated and embodied in the refused portions of the first request, and were not given by the trial court. If it was error not to give them in the Van Kuran Case, I do not see why it is not error to refuse them in this case. To say that a portion of the request was good and a portion bad, or a part of the refused portions good and a part of them bad, is but to re-argue and retry the Van Kuran Case. the whole of the request in that, as in this case, was before the court for review. Notwithstanding the objections urged against it, there is nothing in the opinion to indicate that the court thought that it, or any part of it, was open to such objections, or that it was otherwise improper. To the contrary, the court, upon a review and consideration of the charge and the requests, in effect beld that the principles stated in the charge with respect to the question or subject of good character, the purpose for which it could be considered by the jury, and the effect that could be given to it, were incorrect, and that *151such propositions were in effect correctly stated in the requests, and that the substance of one or the other, ought to have been given. From the holding, I think it should be assumed that the substance of the request as a whole, not in part only, was approved, and that hence the court not only approved the portions of the request here given, but also the substance of the portions refused, not necessarily the particular language there employed, but the general statement of the principles or propositions therein stated. Had the court on the former appeal thought that the request, for thé reasons urged against it, was partly good and partly bad, or that portions of it were, for any reason, improper or objectionable, it may well be assumed that the court would not have given it the general approval which was given it. I therefore think it is too late to assail this request upon the grounds urged against it, unless the ruling made on the former appeal is itself to be assailed. However, the holding there made, in approving not only the portion of the first request given, but also the substance or the general statement of the principles or propositions contained in the refused portions of such request, is supported by ample and respectable authority, as is shown by the cases there cited and referred to, and by others to which reference is also made.
In the case of People v. Elliott, 163 N. Y. 11, 57 N. E. 103, the trial court charged the jury as follows:
“It is true that good character weighs for something, and it should weigh when a man is charged with crime. I leave it to you to say to what extent the evidence convinces you with regard to the good character of the defendant, as to what weight that character, as it is established, should have upon your consideration of the case.”
Said the Court of Appeals:
“This language is exceedingly general and is well enough so far as it goes, but it falls short of clearly stating to the jury the weight they could, in their discretion, give to evidence of good character. At the close of the charge the defendant’s counsel requested the court to charge as follows: T ash the court to charge the jury that the character of the accused may be such as to create a doubt in the minds of the jury and lead them to believe, in view of *152the improbability of a person of such character being guilty, that the other evidence is false.’ The court declined to so charge, except as charged, and the defendant duly excepted. This refusal was obvious error, as the defendant was entitled to have the jury distinctly instructed that good character will sometimes of itself create a douht when without it none would exist.”
In that case tbe defendant’s counsel also requested an instruction in tbe following language:

“I ash the court to charge the jury that the jury may, in the exercise of their sound judgment, give the prisoner the benefit of previous good character no matter how conclusively the other testimony may appear to be.”

Tbe trial court, in response, charged:
“I leave it to the jury to say what weight good character should have in determining the question of the defendant’s guilt or innocence. I think it is a proper subject for their consideration.”
Tbe Court of Appeals said:
“The defendant was entitled to the charge as requested without change or comment,” and, approvingly quoting from a prior decision (Remsen v. People, 43 N. Y. 8), observed: “No matter how conclusive the other testimony may appear to be, the character of the accused may be such as to create a doubt in the minds of the jury, and lead them to believe, in view of the improbabilities, that a person of such character would not be guilty of the offense charged, that the other evidence in the case is false, or the witnesses mistaken.”
In tbe case of People v. Bell, 49 Cal. 485, tbe defendant requested tbe court to charge that:
“If the defendant be proved of good character as a man of peace, such good character may be sufficient to create or generate a reasonable doubt of his guilt, although no such doubt would have existed-but for such good character.”
Tbe Supreme Court said:
“This instruction embodies a proposition of law clearly correct in itself. . '. . The instruction was refused by the court below ‘because the court instructed the jury on the same subject.’ It is true that the court did instruct the jury ‘on the same subject,’ but *153obviously not to the same import or effect. the substituted instruction referred to by the court as a reason for refusing the instruction as asked by the prisoner is in the following words: ‘the good character of the defendant is a circumstance in the case for your consideration in making up your verdict.’ As was remarked by the counsel for the prisoner in argument here, ‘to say that which the court said is not to add anything to the mere fact of letting the testimony in.’ ... It is important- in every criminal case . . . that the jury should be instructed, if the prisoner so request, that, in determining whether or not be is guilty beyond a reasonable doubt, his good reputation, if be have such, as to traits involved in the charge, should be weighed as any other fact established, and that it may he sufficient to create a reasonable doubt as to Ms guilt. Whether or not, in the particular case in hand, it would do so, was a question for the consideration of the jury in deliberating on their verdict.”
In People v. Shepardson, 49 Cal. 629, tbe trial court refused to give tbe following instruction:

“Evidence of good character is evidence relevant to the question of guilty or not guilty, and is to be considered by you in connection with the other facts and circumstances in the case. One object in laying it before the jury is to induce the jury to believe, from the improbability that a person of good character should have conducted himself as alleged, that there is some mistake or misrepresentation in the evidence on the part of the prosecution, and in this connection you must take it into consideration.”

Tbe Supreme Court said:
“The court erred in refusing this instruction. . . . The counsel for the prosecution does not question the soundness of the proposition, but insists that so much of the instruction as states the ‘object in laying before the jury’ evidence of this character is erroneous, and that for this reason the instruction, as a whole, was properly refused. He construes the instruction as stating what the ‘object’ of the defendant was in laying such evidence before the jury, and contends that it is- wholly immaterial what that ‘object’ or mental purpose was. But we do not so ,read the instruction, nor could the jury have so understood it. In stating that ‘one object in laying it before the jury is to induce the jury to believe,’ etc., it is clear that no reference was had to the mental purpose of the defendant in offering such evidence, but it was only a statment of one of the reasons — the legal grounds on which and the purposes for which such evidence is admissible, in order that the jury might the more clearly comprehend its legal effect and the weight to be attached to it.”
*154In the case of People v. Doggett, 62 Cal. 27, tbe trial court charged:
“Good character, when proved, is a fact to he considered by the jury, just the same as any other fact in the case is to he considered as hearing upon the question of the guilt or innocence of the accused. It has been held before, and is now held in other tribunals, that good character was only applicable in doubtful cases to turn the scales, when the jury was in doubt from the evidence as to whether a defendant was guilty or not. And our Supreme Court has said that it goes in with the mass of all the other proof, to be considered by the jury in connection with all the evidence in the case, as a substantive fact bearing, or tending to bear, upon the question of guilt'or innocence.”
Tbe Supreme Court again said:
“Omitting some comments that might justly be made on this part of the charge, it is safe to say that it would be a favorable construction of it to hold that by it the court told the jury that the good character of the defendant, if proved, was a circumstance in the case for their consideration in making up their verdict. But that, as was held in People v. Bell, 49 Cal. 489, would not be adding anything to the mere fact of letting the testimony in regard to good character in. The defendant' had the right to have the jury instructed that in determining whether or not he was guilty beyond a reasonable doubt, his good reputation as to traits involved in the charge, if proved, should be weighed as any other fact established, and that it might he sufficient to create a reasonable doubt as to Ms guilt. (People v. Bell, supra; People v. Raina, 45 Cal. 292; People v. Asche, 44 Cal. 291).”
These California cases, in my judgment, have not been modified nor. overruled in tbe case of People v. Bowman, 81 Cal. 566, 22 Pac. 917. To tbe conrtary, tbey bave since been cited with approval by tbe same court in tbe case of People v. French, 137 Cal. 218, 69 Pac. 1063.
In tbe cáse of State v. Cushing, 14 Wash. 527, 45 Pac. 145, 53 Am. St. Pep. 883, tbe court said:
“We think it too well settled to admit of any doubt or controversy that a defendant in a criminal case may introduce evidence as to his good character as a fact to weigh in his favor, and that he is entitled, if he requests it, to have the jury advised as to the weight to be given such evidence.”
*155In the ease of Edgington v. United States, 164 U. S. 361, 17 Slip. Ct. 72, 41. L. Ed. 467, tbe court said:
“The circumstances may he such that an established reputation for good character, if it is relevant to the issue, would alone create a reasonable doubt, although without it the other evidence would be convincing.”
To tbe same effect are also tbe cases of People v. Jackson, 182 N. Y. 66, 74 N. E. 565; People v. Hughson, 154 N. Y. 153, 47 N. E. 1092; Commonwealth v. Eckerd, 174 Pa. 137, 34 Atl. 305; Grabowski v. State, 126 Wis. 447, 105 N. W. 805; Newsom v. State, 107 Ala. 133, 18 South. 206; State v. Birkey, 122 Iowa 102, 97 N. W. 980; Commonwealth v. Leonard, 140 Mass. 473, 4 N. E. 96, 54 Am. St. Rep. 485; Howell v. State, 124 Ga. 698, 52 S. E. 649; People v. McArron, 121 Mich. 1, 79 N. W. 944.
Whatever conflict may be in tbe cases with respect to tbe particular question in band, still it is very evident that tbe ruling announced in tbe Van Kuran Case, not only as to tbe portion of tbe first request given, but also tbe substance of tbe portipns refused, is supported by good, and, as I think, tbe weight of, authority. Tbe statements of such propositions, while not perhaps stated in tbe request in tbe best language, nor in some particulars, in terms entirely free from objections of nice refinements, yet sufficient to experience no difficulty in comprehending them, and when considered in substance, not unsound in principle, were directed to tbe purpose or object for which tbe jury could consider good character, tbe effect which they, in their deliberation and judgment might give to it, and the sufficiency of it, as evidence, to create or support a reasonable doubt of guilt. A jury, not guided or instructed in such particulars, might be led to believe, as even some have thought and declared, that, as against positive and direct evidence of tbe alleged criminating acts, proof of good character is of little value or benefit, or might erroneously assume that good character alone is not sufficient even to support, or upon which to base, a reasonable doubt of guilt, or that it has no legal proba*156tive value to disprove or overcome positive evidence; or might fall into another equally fallacious conclusion that the accused should be acquitted because of such proof, regardless of other facts and circumstances in evidence.. If to aid the jury in such particular is objectionable because singling out evidence and charging on the weight of it, then were portions of the request given by the court equally open to such objections. To assert that leads to the conclusion that the court should not charge at all on the subject of good character or the rules applicable to that kind of evidence, which is contrary to most all the authorities. The repeated holdings of the courts, from an early day to this, that it is the duty of the court in a criminal case to charge on the subject or question of good character, when requested, and when there is evidence of such fact, surely mean something more than merely telling the jury not to consider it independently of, but in connection with, all the evidence, and to acquit the defendant if upon all the evidence they entertain a reasonable doubt of his guilt. What is meant by them is to state to the jury the principles or rules applicable to that kind of evidence, or the purpose or object for which it may be considered and the legal effect that might be given to it, to aid them in properly considering and applying it and in determining the effect that they, in their judgment, should give to it. That duty is not discharged by stating to them but a part of such purpose or effect. Why say a charge that good character tends to support the original presumption of innocence, and is a circumstance tending in a greater or less degree to establish innocence and may be considered for such purpose, is not argumentative, nor singling out and charging on the weight of the evidence, nor stating mere reasons for the rule of law, but one which informs the jury that good character may also have a tendency to refute the evidence adduced against' the accused or to render it improbable, and may even as against positive or apparently conclusive evidence of guilt, when considered by. itself, be sufficient not only to create a reasonable doubt of guilt, but also to support a conviction of innocence, is open to such alleged objections, *157and for that reason the court gave 'the portion of the request given and properly refused the portion which was refused? The jury had the undoubted legal right to consider good character not only for the purpose, and to give effect to it to the extent, stated in the one instance, but also for the purpose and to the extent stated in the other. I see no good reason in stating the one and withholding the other. The court was here mindful of its duty to charge on the object or purpose for which good character could be considered, and the effect that might be given to it; but in discharging it, and in giving only the portion of the proffered request which was given, and in refusing the principles embodied in the refused portions, that good character “when so considered”— in connection with all the evidence — might in itself be sufficient to create a reasonable doubt of guilt even as against evidence which, considered by itself, might conclusively point to the defendant’s guilt, or lead the jury to believe that -a person of such good character would not be guilty of the offense charged, or that the evidence adduced against the accused was not true or was improbable, and in refusing to instruct the jury the legal effect and weight which they, in their judgment, could give to such evidence, gave the jury the bark,. and excluded the very pith, of the proffered request. I therefore think the substance of the first request ought to have been given.
Perhaps the most serious question is that of prejudice. But, in the language of the court in the case of State v. Cushing, supra: “What the jury would have done had they been furnished with proper lights for their guidance can only be conjectured.” To my mind it is no sufficient answer to the claim of prejudice to say that the court correctly charged on the questions of presumption of innocence, reasonable doubt, reconciliation of the facts on the assumption of innocence, or on half a dozen other questions, or that the court correctly charged on the subject of character, as far as the court went. The question is: Was the defendant denied the benefit of a principle or rule of law relating or applicable to good character which he was entitled to, and what was *158the effect on the result of the trial because it was not given him ? The general rule, of course, is that every error is prima facie an injury to the party against whom it is made; and that where error is shown injury is presumed, and that it had an effect upon the result of the trial, unless the record affirmatively shows the contrary, or, not that probably no harm was done, but that no harm could have been or was done by the committed error. Upon the record I cannot say that no harm could have been or was done. It is very evident that neither the substance of the refused portions of the first request, nor the proposition or principle of law embodied therein, is contained in the charge. If all that a court is required to do in charging on the subject or question of good character is to admonish the jury to consider it in connection with all the evidence in the case and to direct them to acquit the defendant if upon all the evidence they entertain a reasonable doubt of guilt, then of' course the defendant has no cause for complaint, for the charge was sufficient in that respect. And if, notwithstanding the ruling in the Van Kuran Case, that is the view to be taken of this case, and the rule to be adopted in this jurisdiction, then clearly no error was committed. The question of prejudice in such view does not arise. If, on the other hand, by the repeated declarations of the courts that it is the duty of the court, when requested, to charge on the subject or question of good character is meant to charge • on the principles or rules applicable to that kind of evidence, or the purpose or object for which it may be considered, the legal effect which may be given it, or the sufficiency of it,' as evidence, to support or create a reasonable doubt of guilt, then it is very clear that neither the substance of, nor the principles stated in, the refused portions of the first request was given, for it is very obvious that the portion of the request which the court gave is not to the same import or effect as that of the refused portions. Neither can I say that the refused portions were properly refused because some were good and others bad. To say that is again to say no error was committed. To reach that conclusion requires us to depart from the holding *159in the Van Kuran Case. Nor can I say that, since the court correctly charged on the subject of good character as far as the charge goes, no harm could have been or was done because the court refused and failed to charge another proposition ' or principle of law relating to good character which the defendant was also entitled to have stated to the jury.' The evidence in respect of the alleged criminating acts of the defendant-was in direct conflict. The defendant was a witness in his own behalf and denied the alleged forgery and the passing of the forged instrument, and all other criminating acts and conduct testified to by the witnesses for the state. What the jury on such conflicting evidence would have done had they been told that good character, if proven, when considered in connection with all the other evidence in the ease, might in itself be sufficient to create a reasonable doubt, which, but for such good character, might not otherwise exist, that in so considering and weighing it they could give such weight and effect to it as they in their deliberations and judgment thought it was entitled to, even to the extent of overcoming or outweighing evidence of the most positive character, cannot be ascertained from the record.
I am therefore of the opinion that the error was prejudicial, and that the’ judgment of the court below should be reversed and the case remanded.
However, my associates, upon the views and for the reasons expressed by them, are of the opinion that the judgment should be affirmed. The order of this court therefore is that the judgment of the court below be, and hereby is, affirmed.